APPEAL OF RUTH KERR, EXECUTRIX, ESTATE OF ALEXANDER H. KERR.Kerr v. CommissionerDocket No. 3673.United States Board of Tax Appeals4 B.T.A. 829; 1926 BTA LEXIS 2199; September 15, 1926, Decided *2199 Harry Schwartz, Esq., for the petitioner.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*829  This is an appeal from the determination of deficiencies of $6,390.06 for 1918, and $1,196.73 for 1922, and overassessments of $4,305.38 for 1919, $1,164.27 for 1920, and $4,676.94 for 1921.  FINDINGS OF FACT.  Alexander H. Kerr died subsequent to 1922.  During the years 1918 to 1922, inclusive, he was a resident and citizen of California, married and living with his wife.  At the time required by law, the petitioner and his wife filed separate returns for the years involved, each reporting one-half of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income as shown by his returns by the amounts reported by his wife, and computed the deficiencies and overassessments as above set forth.  OPINION.  LITTLETON: The decision of the question involved in this proceeding is governed by the opinion of the court in *2200 , and the decision of the Board in the . Judgment for the Commissioner.